Citation Nr: 1113974	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-43 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for right tibia/fibula articulation dysfunction.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2004 until April 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.



FINDING OF FACT

In-service intermittent right tibia/fibula articulation dysfunction was acute and resolved without residuals.  Current right tibia/fibula disability, to include tendinitis, is not shown.


CONCLUSION OF LAW

Right tibia/fibula articulation dysfunction, to include tendinitis, was not incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded a VA examination in April 2008, during which the examiner took down the Veteran's history, considered the lay evidence presented, evaluated radiographic imaging, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  To the extent that the examiner did not review the Veteran's claims file or service treatment records, the Board notes that no current diagnosis has been identified and review of in-service records would have no bearing on the current condition of the Veteran's right leg.  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, following such service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (West 2010).  In this case, the Board notes that the while the Veteran did serve during the applicable time period, his DD-214 indicates that he had no foreign service.  Accordingly, the appellant did not service in the Southwest Asia theater and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

The Veteran avers to have injured his right leg during active service.  However, as he has not alleged that the claimed disability was incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

As an initial matter, the Board notes that service connection has been established for chondromalacia patella of both knees, and there is no matter currently before the Board relating to such entitlements.  Accordingly, the Board's review is limited to the specific issue of entitlement to service connection for a disability of the right leg, not including service-connected chondromalacia patella of the extremity.

The Veteran's service treatment records reflect that in August 2006, he had no symptoms relating to the musculoskeletal systems of the knees, legs, or feet which limited his activities of daily living.  On report of medical assessment for separation in February 2008, the Veteran endorsed intermittent right tibia/fibula articulation dysfunction.  Service treatment records are otherwise silent for complaints or treatment referable to the right leg symptoms currently on appeal.

Based on the foregoing, the service treatment records show a single complain at separation examination of right tibia/fibula articulation dysfunction, with no onset of chronic symptomatology and no associated diagnosis.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that currently claimed right leg disorder cannot be service connected for the reasons discussed below.

The Veteran separated from active service in April 2008 and underwent VA examination that same month.  He reported some discomfort in the proximal right lateral leg, and said that he had a feeling of locking or catching in the proximal anterior compartment muscles periodically.  On flare-ups, pain was four or five out of ten, but such flare-ups lasted only briefly and resolved on moving his ankle up and down.  Examination of the right leg from the knee to the ankle and foot area did not reveal any abnormality.  The tibia was not tender and the fibular head was normal.  The proximal lateral calf, the area where a feeling of catching was endorsed, was not tender.  Dorsiflexion and plantarflexion of the ankle were accomplished without difficulty or pain.  Symptoms reported in the proximal anterior compartment muscles were not particularly aggravated by running or exertion.  Symptoms may arise when driving a car, and in order to alleviate such symptoms, the Veteran had to forcibly flex and extend the ankle joint.

The examiner opined that examination did not reveal anything palpable in the muscle belly or the anterior compartment muscles, and there were no areas of tenderness or bony deformity.  In total, "the examination [was] completely negative."  The diagnosis was described as "uncertain," with pain over the proximal anterior compartment muscles, and without abnormality.  The examiner described it as "likely overuse syndrome," which it was suspected would resolve with time.  Radiographic views of the right tibia and fibula showed them to be normally developed and mineralized.  Regional soft tissues were unremarkable and the impression was of overall unremarkable plain film findings.  Review of such radiographic images did not change the examiner's conclusions regarding the right leg, and he stated that there were no abnormalities detected. 

In November 2008, the Veteran reported ongoing episodes of occasional locking at the right proximal fibula with transient pain.  The right leg was not tender to palpation and there was no laxity.  The assessment was intermittent right locking at the fibula head, with negative x-ray imaging.

In April 2009, there was a report acute right calf pain, radiating to the Achilles tendon.  The pain was located in the lateral calf muscle, and radiation occurred with flexion and extension.  The assessment was of partial rupture of the proximal Achilles tendon and magnetic resonance imaging (MRI) was ordered.

On consultation with an orthopedic surgeon in June 2009, the Veteran identified that pain was just distal to the right fibular head.  He reported that his leg in this region occasionally felt as though it had locked, with the ankle in some dorsiflexion.  Manipulating that ankle releases the locking sensation.  The pain could be constant, and was increased somewhat with activity.  Objectively, there was no tenderness to palpation about the region distal to the right fibular head where the catching or locking-type sensation was reported.  MRI findings were reviewed and described as showing some mild edema of the right medial proximal tibia.  Nonetheless, it was indicated that imaging studies were without evidence of abnormality.  The assessment was of right leg sensation of catching with ache, of unclear etiology.  The surgeon stated that he could identify no serious abnormalities, and that there was no specific treatment which could be suggested.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In statements submitted to VA, the Veteran has described his symptoms.  This includes his February 2009 letter endorsing pain, discomfort and dysfunction where his tibia and fibula meet.  He said that the bones sometimes lock while driving and "continually pop in and out of place throughout the day."

In the present case, pain and sensations of locking in the right leg are capable of lay observation and thus the Veteran's statements constitute competent evidence.  To the extent that the Veteran has reported symptoms of locking and pain in the distal tibia and fibula of the right leg, the Board finds such reports to be credible.  Inconsistencies are noted regarding the frequency of such sensations - namely in a February 2009 statement to VA the Veteran indicated symptomatology throughout the day, where as in reports to medical professionals he has endorsed only occasional symptoms.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore the Veteran's assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In this case, the Board finds that the Veteran's inconsistent statements reduce his credibility in reporting current symptomatology.  Of far greater probative value is the June 2009 report of an orthopedic surgeon finding no current pathology.  To that end, the Board notes that the surgeon conducted a physical examination of the Veteran and reviewed diagnostic imaging.  Furthermore, while pain and locking in the right leg are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such pain in this case is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly the Veteran's statements averring to the etiology of any current symptomatology are not competent.

The Board is aware that there is some conflict within the reports of medical professionals.  Specifically, in April 2009, for example, a physician's assistant assessed the Veteran's disability as due to a partial Achilles proximal tear.  The Board notes, however that subsequent MRI scans revealed a normal scan of the right leg.  While some mild edema was noted in the medial proximal tibia, the scan was, nonetheless, "without evidence of abnormality."  The Board finds this opinion to be especially probative as it was rendered by a specialist, in this case an orthopedic surgeon, and with the benefit of both a physical examination and a review of radiographic diagnostic imaging.

The Federal Circuit has established that for veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

In this case, the objective evidence of record indicates that the Veteran does not have a disability that is due to underlying disease or injury.  The Veteran reports pain and locking in his right leg, and insofar as these statements relate to current symptomatology, the Board finds them to be credible.  However, a review of the clams folder shows that the Veteran had in-service symptoms, had pain and locking on VA examination in 2008, but by June 2009 the source of such symptoms was not objectively confirmed, even with extensive diagnostic examination and testing.

With regard to the requirement that a claimant have a current disability before service connection may be awarded for that disability, such requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Nonetheless, here the Board finds that the Veteran does not have a current disability due to service-related disease or injury, and has had no such disability at any time during the period on appeal.

The Board is aware of the assessment of "overuse syndrome," however it is noted that the examiner who made this diagnosis also stated that the problems were transient and likely to resolve.  Furthermore, the examiner clearly established that there were normal findings and the diagnosis was not stated as certain, resulting in an alternative impression of a muscle type pain or tendinitis.  Such alternative statements do not rise to the level of establishing a current disability at any time during the appeal.  Again, based on the surgical consultation of June 2009 and the normal findings during the VA examination, the Board finds that no such symptomatology was present.  In sum, there is no current disability at any time during the appeal.  Furthermore, because we conclude that the more probative evidence establishes that there is no disability, it necessarily follows that the theory of continuity of symptomatology fails.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right tibia/fibula articulation dysfunction, to include tendinitis, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


